United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3097
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Gerardo Ruiz-Martinez,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 27, 2006
                                Filed: November 1, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Gerardo Ruiz-Martinez appeals the 84-month prison sentence the district court1
imposed after he pleaded guilty to illegally reentering the United States after having
been previously deported, in violation of 8 U.S.C. § 1326(a). His counsel has moved
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

     Counsel argues that the court violated the Sixth Amendment by imposing an
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (16-level enhancement if defendant

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
previously was deported after conviction for crime of violence), based on judge-found
facts as to the nature of his prior convictions. We have already rejected a similar Sixth
Amendment challenge. See United States v. Torres-Alvarado, 416 F.3d 808, 810-11
(8th Cir. 2005).

       Counsel also argues that Ruiz-Martinez’s sentence was unreasonable. We
conclude that the sentence is not unreasonable: the district court properly considered
the 18 U.S.C. § 3553(a) factors in sentencing Ruiz-Martinez within the Guidelines
range, and nothing in the record rebuts the presumption that the sentence is
reasonable. See United States v. Booker, 543 U.S. 220, 260-64 (2005) (appellate
courts should review post-Booker sentences for unreasonableness; district courts must
consult Guidelines and take them into account when sentencing, along with other
§ 3553(a) factors); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within applicable Guidelines range is presumptively reasonable and burden is on
defendant to rebut that presumption), cert. denied, 126 S. Ct. 840 (2005); United
States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005) (presumption of
reasonableness can be rebutted if district court failed to consider relevant factor that
should have received significant weight, gave significant weight to improper or
irrelevant factor, or considered only appropriate factors but committed clear error of
judgment in weighing them).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment, and
we grant counsel leave to withdraw.
                        ______________________________




                                          -2-